ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT



This Assignment, Assumption and Release Agreement (this “Agreement”) is made as
of January 27, 2009, by and among RxElite, Inc., a Delaware corporation
(“Assignor”), RxElite Holdings, Inc., a Delaware corporation and wholly owned
subsidiary of the Assignor (“Assignee”), and Piramal Healthcare Inc. (“Lender”).


WHEREAS, Assignor and Lender (as successor by assignment from NPIL Pharma Inc.)
are parties to that certain Loan and Security Agreement dated as of May 30, 2008
(the “Loan and Security Agreement”);


WHEREAS, in connection with the Loan and Security Agreement, Assignor issued a
secured promissory note in the principal amount of $3 million dated as of May
30, 2008 (the “Note” and, together with the Loan and Security Agreement, the
“Loan Documents”);
 
WHEREAS, the Assignor, through ownership of the Assignee, owns certain assets
consisting of new and used vaporizers as well as the licenses and permits to
permit the marketing and distribution of Sevofluorane anesthetic gas within
certain states of the United States  (the “Business”);


WHEREAS, the Assignor owns 100% of the issued and outstanding capital stock of
the Assignee (the “Shares”);


WHEREAS, the Assignor wishes to sell the Shares to the Lender and the Lender
wishes to purchase the Shares, in order to acquire the Business pursuant to a
Stock Purchase Agreement dated as of the date hereof (the “Stock Purchase
Agreement”);


WHEREAS, Assignor desires to assign and Assignee desires to assume the Loan
Documents and related obligations and Lender desires to consent to such
assignment; and


WHEREAS, Lender desires to release any and all of its liens on and security
interests in the Collateral.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and pursuant to the terms of this Agreement,
the parties hereto agree as follows:


1.      Defined Terms.  Unless otherwise defined herein, capitalized terms shall
have the meanings given to them in the Loan Documents.
 
2.      Assignment.  Assignor hereby assigns and delegates to Assignee all of
its right, title, benefit, privileges and interest in and to, as well as all of
its duties, obligations and covenants under, the Loan Documents.
 
3.      Assumption.  Assignee hereby accepts such assignment from Assignor and
assumes and agrees to observe and perform all of Assignor’s duties, obligations
and covenants under the Loan Documents, and to assume, pay and discharge all of
Assignor’s liabilities in connection with the Loan Documents.
 

--------------------------------------------------------------------------------


 
4.      Acceptance.  Lender hereby: (a) consents to Assignor’s assignment and
delegation of all of its right, title, benefit, privileges, interest and
obligations in and to the Loan Documents to Assignee; and (b) accepts Assignee’s
assumption of the duties, obligations and covenants of Assignor under the Loan
Documents occurring, arising or accruing out of the period from and after the
date of this Agreement.
 
5.      Representations of Lender. Lender represents and warrants to Assignor
and Assignee that (i) Lender owns the Note and any equity securities of the
Assignor issued to the Lender pursuant to a Proposed Equity Offering, (ii) no
persons other than Lender and the Assignor has any rights or obligations under
the Loan and Security Agreement, the Note and the other Loan Documents and (iii)
Lender has full right and authority, without consent or action of any other
person, to take the actions set forth herein.
 
6.      Release.  Lender hereby waives, releases, and forever discharges
Assignor and its Affiliates (other than Assignee) and each of their past,
present and future officers, directors, partners, members, stockholders,
employees, agents, and representatives (the “Released Parties”) from any and all
claims, obligations, demands, actions, causes of action and liabilities, of
whatsoever kind and nature, character and description, whether in law or equity,
whether sounding in tort, contract or under other Laws, whether known or
unknown, and whether anticipated or unanticipated (collectively, the "Claims")
which Lender and/or its successors and assigns ever had, now have or may ever
have, arising from any event, transaction, matter, circumstance or fact in any
way arising out of, accruing, related to, with respect to or in connection with,
based in whole or in part on, the Loan Documents; provided, however, that this
release shall not affect any Claims that Lender, its successors and assigns may
have against any of the Released Parties pursuant to the Stock Purchase
Agreement, or the transactions contemplated thereby.
 
7.      Release of Collateral.  Lender hereby releases any and all of its liens
on and security interests in the Collateral.  Assignor is hereby irrevocably
made, constituted and appointed the true and lawful attorney for Lender with
full power of substitution to do the following (such power to be deemed coupled
with an interest): (i) file and sign the name of Lender to such UCC-3
termination statements, assignments, instruments, documents and statements as
necessary to release the liens of Lender in the Collateral; and (ii) do such
other and further acts and deeds in the name of Lender necessary to release the
liens of Lender in the Collateral.
 
8.      Grant of Security Interest.  In furtherance and not by way of limitation
of the other provisions of this Agreement, Assignee hereby acknowledges that the
Loan and Security Agreement contains the grant of security interests in favor of
Lender, and by Assignee’s assumption hereunder Assignee hereby grants Lender the
same security interests in all its right, title and interest in the Collateral
now existing and hereafter acquired, as provided for in the Loan and Security
Agreement, and hereby agrees to execute and deliver at Assignee’s sole cost and
expense as of the date hereof amendments to the Loan and Security Agreement and
any and all additional agreements, acknowledgements, financing statements and
other documents Lender may reasonably require to effect and maintain Lender's
first priority security interest in the Collateral, whether  now existing or
hereafter acquired.
 
- 2 -

--------------------------------------------------------------------------------


 
9.      Further Actions Necessary.  Each of the Parties hereto covenants and
agrees, at its own expense, to execute and deliver, at the request of another
Party hereto, such further instruments of transfer and assignment and to take
such other action as such other Party may reasonably request to more effectively
consummate the assignments and assumptions contemplated by this
Agreement.  Without limiting the foregoing, Lender agrees that it shall promptly
(i) cause to be filed such UCC-3 termination statements or analogous records
evidencing the termination of its liens on and security interest in the
Collateral and (ii) deliver to Assignor such possessory collateral that Lender
or its agents may have in its possession.
 
10.    Applicable Laws. The Laws of the State of Delaware, other than its
conflicts of laws rules, shall govern the construction and interpretation of
this Agreement and the validity and enforceability of this Agreement, and of its
provisions and the transactions pursuant to this Agreement.
 
11.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.
 
[Signature Page Follows Immediately]
 
- 3 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each party hereto has caused this Assignment, Assumption and
Release Agreement to be executed on its behalf, as of the day and year first
above written.



 
ASSIGNOR:
       
RXELITE, INC.
       
By:
/s/ Earl Sullivan
   
Name: Earl Sullivan
   
Title:   President and Chief Executive Officer
       
ASSIGNEE:
       
RXELITE HOLDINGS, INC.
       
By:
/s/ Earl Sullivan
   
Name: Earl Sullivan
   
Title:   President and Chief Executive Officer
       
LENDER:
       
PIRAMAL HEALTHCARE INC.
       
By:
/s/ Muraj Rajan
   
Name: Muraj Rajan
   
Title:   President

 
- 4 -

--------------------------------------------------------------------------------


 